Citation Nr: 0821797	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for service-connected post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel




INTRODUCTION

The veteran had active service from September 1987 to August 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant has indicated on several occasions his desire to 
testify at a Board hearing: in a March 2006 response to a 
hearing clarification letter; in a March 2007 VA Form 9; and 
in a May 2008 "SSOC Expedited Action Attachment" form.  
Specifically, in the March 2006 response to a hearing 
clarification letter the veteran requested a Video hearing.  
Pursuant to 38 C.F.R. § 3.103(c) (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Therefore, the claimant must be 
provided an opportunity to present testimony at a Board 
hearing before the Board may proceed with appellate review.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the claimant 
for a Video Board hearing.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



